                 Case 2:20-cv-00609-RAJ Document 25 Filed 09/14/20 Page 1 of 3



                                                          HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                              UNITED STATES DISTRICT COURT
7                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
8
     LEWIS DEAN ARMSTRONG,
9
                    Petitioner,
10                                                      Case No. 2:20-cv-00609-RAJ
            v.
11                                                      ORDER GRANTING UNITED
     UNITED STATES OF AMERICA,                          STATES’ MOTION TO DISMISS
12                                                      PETITIONER’S SECTION 2255
                                                        MOTION WITHOUT PREJUDICE
13                  Respondent.

14
15                                    I.   INTRODUCTION

16          Before the Court is Respondent’s Motion to Dismiss Petitioner’s Section 2255

17   Motion Without Prejudice. Dkt. # 6. For the reasons below, the motion is GRANTED.

18                                     II. BACKGROUND

19          Petitioner Lewis Dean Armstrong was previously charged and convicted for

20   aggravated sexual abuse of a child in violation of 18 U.S.C. §§ 1153, 2241(c),

21   2246(2)(B). U.S. v. Armstrong, No. 2:13-cr-00322-RAJ-1 (W.D. Wash. June 19, 2020)

22   (Dkt. ## 13, 52). At sentencing, Judge John C. Coughenour sentenced Mr. Armstrong to

23   a 20-year term of incarceration, with a lifetime of supervised release to follow. Id. (Dkt.

24   # 115). Judge Coughenour determined that the thirty-year mandatory sentence would be

25   unconstitutional as applied to this case. Id. (Dkt. # 117).

26          Both Mr. Armstrong and the government appealed the judgment to the Ninth

27   Circuit Court of Appeals. Id. (Dkt. ## 118, 125). The Ninth Circuit reversed the

28   ORDER – 1
              Case 2:20-cv-00609-RAJ Document 25 Filed 09/14/20 Page 2 of 3




1    judgment, in part, holding that the “district court erred in determining that the mandatory
2    minimum sentence under 18 U.S.C. § 2241(c) violated the Eighth Amendment” and that
3    the mandatory minimum sentence was in fact proportionate. Id. (Dkt. # 218 at 5-6). Two
4    months later, the Ninth Circuit issued its mandate. Id. (Dkt. # 221). Following appeal,
5    this Court has not yet resentenced Mr. Armstrong or amended his previous judgment.
6    Mr. Armstrong’s resentencing is currently scheduled for October 23, 2020.
7           After receiving the Ninth Circuit’s decision but before receiving the mandate, Mr.
8    Armstrong filed this action, moving to vacate, set aside, or correct his sentence under 18
9    U.S.C. § 2255. Dkt. # 1. The government argues that the Section 2255 motion is
10   premature and moves to dismiss the motion without prejudice.
11                                     III. DISCUSSION
12          The Ninth Circuit’s decision in United States v. LaFromboise, 427 F.3d 680, 686
13   (9th Cir. 2005), provides clear guidance here:
14          Until the district court enters an amended judgment of conviction, [the
            petitioner]’s § 2255 motion is in fact premature, rather than untimely. In
15          Feldman v. Henman, we held that federal prisoners must exhaust appellate
16          review prior to filing for habeas relief in the district court. 815 F.2d 1318,
            1321 (9th Cir. 1987). The district court “will not review a section 2255
17          motion until the direct appeal is resolved.” United States v. Pirro, 104 F.3d
            297, 298 (9th Cir. 1997). [The petitioner]’s [re]sentenc[ing] on the counts
18
            of conviction, yet to be determined by the district court, will be subject to
19          direct appeal. Streit, 17 F.3d at 308. Once the new judgment is entered, [the
            petitioner] may or may not choose to appeal-but until direct appellate
20          review is exhausted the district court may not entertain a motion for habeas
21          relief. Feldman, 815 F.2d at 1320-21.

22   Since the Ninth Circuit reversed and remanded to this Court, Mr. Armstrong has yet to be
23   resentenced, and the Court has not yet amended its previous judgment. Once those
24   events occur, Mr. Armstrong will be able to challenge the judgment by direct appeal if he
25   chooses. After direct appellate review is exhausted, Mr. Armstrong’s motion will
26   become ripe for the Court. Until then, it is premature and dismissed without prejudice.
27
28   ORDER – 2
             Case 2:20-cv-00609-RAJ Document 25 Filed 09/14/20 Page 3 of 3




1                                   IV. CONCLUSION
2          For the reasons stated above, the Court GRANTS Respondent’s Motion to
3    Dismiss Petitioner’s Section 2255 Motion Without Prejudice. Dkt. # 6.
4
5          DATED this 14th day of September, 2020.
6
7
8
                                                   A
                                                   The Honorable Richard A. Jones
9
                                                   United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 3
